UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4371


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

OCTAVIUS FRYAR,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:11-cr-00146-H-1)


Submitted:   November 27, 2012              Decided:   December 4, 2012


Before WILKINSON and      NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Octavius Fryar appeals the district court’s judgment

finding    he   violated       his    conditions       of    supervised      release,

revoking his supervised release and sentencing him to twenty-

four months in prison.           Fryar argues only that his sentence is

substantively unreasonable.            Finding no error, we affirm.

            This      court    will    affirm    a     sentence     imposed     after

revocation of supervised release if it is within the prescribed

statutory range and is not plainly unreasonable.                     United States

v.   Crudup,    461    F.3d    433,   438-40    (4th     Cir.   2006).       While    a

district    court       must     consider       the    Chapter       Seven     policy

statements, U.S. Sentencing Guidelines Manual Ch. 7, Pt. B, and

the statutory requirements and factors applicable to revocation

sentences under 18 U.S.C.A. §§ 3553(a), 3583(e) (West 2000 &

Supp. 2012), the district court ultimately has broad discretion

to revoke supervised release and impose a term of imprisonment

up to the statutory maximum.            Crudup, 461 F.3d at 438-39.

            A      supervised         release     revocation         sentence        is

procedurally     reasonable      if    the    district      court   considered    the

Chapter 7 advisory policy statements and the § 3553(a) factors

it is permitted to consider in a supervised release revocation

case.     See 18 U.S.C.A. § 3583(e); Crudup, 461 F.3d at 439-40.

And although the district court need not explain the reasons for

imposing a revocation sentence in as much detail as when it

                                          2
imposes an original sentence, it “still must provide a statement

of    reasons     for     the      sentence       imposed.”           United    States    v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (internal quotation

marks    omitted).           A      revocation         sentence       is    substantively

reasonable       if   the    district    court         stated    a    proper     basis   for

concluding the defendant should receive the sentence imposed, up

to the statutory maximum.              Crudup, 461 F.3d at 440.                  Only if a

sentence    is    found      procedurally         or    substantively          unreasonable

will this court “then decide whether the sentence is plainly

unreasonable.”          Id. at 439 (emphasis omitted).                  We have reviewed

the    record     and    have      considered       the    parties’        arguments     and

discern no sentencing error.              We therefore conclude that Fryar’s

sentence is not plainly unreasonable.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with      oral    argument       because      the    facts     and   legal

contentions      are     adequately     presented         in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                              3